Based upon the record of evidence adduced at trial, it is clearly apparent that appellee Kinetico sustained substantial damages resulting from the defective parts supplied by appellants, Independent Ohio Nail Company, d.b.a., Spencer Products Company, and Industrial Retaining Ring Company. However, some of the evidence of damages was speculative or conclusory in nature. "Projected sales" are not as reliable a benchmark to measure loss as are records of actual sales. Also, as the court observes, some of the evidence concerning loss profits, damage to goodwill, and incidental damages, was inadmissible because no "reasonably certain" means of demonstrating these losses was established. If a proper foundation for this evidence had been laid, its relevance might have been established. On the basis of the record before this court, however, some of this evidence was not admissible. This inadmissible evidence may well have influenced the verdict of the jury.
Accordingly, it is appropriate, in my opinion, for this court to reverse the judgment of the trial court, and remand for a new trial on the issue of damages.